DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 January 2021 has been entered.
Claims 1-4, 7-15, 17, 18, and 20-25 are currently under consideration.  The Office acknowledges the amendments to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 7-15, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ramos et al. (U.S. Pub. No. 2015/0366462 A1; hereinafter known as .
Regarding claim 1, Ramos discloses a catheter 10 (Abstract; Fig. 3) comprising: a tube 12, the tube having a wall with an outer surface, the outer surface having a first cross-sectional area, a lumen 30/40, a distal end 16 with one or more openings 42 in communication with the lumen, and a proximal end 14 with an opening 44 in communication with the lumen ([0022]-[0023]), a valve 46 that is operated to be in a closed configuration, wherein fluid does not flow out of the proximal end, or an open configuration in which fluid does flow out of the proximal end ([0023]), a retainer portion 32 between the distal end and the proximal end, the retainer portion having a maximum cross-sectional area at least twice as great as the first cross-sectional area, (Fig. 3; [0022]), and one or more sensors 20 ([0028]; [0042]).  Ramos fails to disclose that the retainer portion is a solid retainer portion being configured to be physically compressed from the maximum cross-sectional area to ½ or less of the maximum cross-sectional area when subjected to a compressive force evenly applied along the outer surface of the maximum cross-sectional area, and that the one or more sensors are positioned at least partially in the lumen.  Christopher discloses a similar catheter (Abstract; Figs. 1, 10, 11) comprising a tube 82 having a wall with an outer surface having a first cross-sectional area, and a solid retainer portion 94 between the distal and proximal ends of the tube, wherein the solid retainer portion has a maximum cross-sectional area at least twice as great as the first cross-sectional area and is configured to be physically compressed from the maximum cross-sectional area to ½ or less of the maximum cross-sectional area when subjected to a compressive force evenly applied along the 
The combination of Ramos and Christopher fails to disclose that the one or more sensors are positioned at least partially in the lumen.  Ramos does teach wireless transmission of a communication from the one or more sensors ([0002]; [0007]; [0028]) and that additional sensors may be used ([0042]; see cited reference 2013/0066166, teaching pressure sensors and sensor lumens).  Mauge discloses a pressure-sensing catheter (Abstract) comprising a lumen with one or more sensors 16/36/76/86 positioned at least partially in the lumen ([0010]; [0042]; [0050]; [0053]-[0054]) and one or more antennas 18/20, wherein each of the one or more antennas is configured to receive a communication from the one or more sensors and transmit the communication ([0009]; [0011]; [0048]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ramos and Christopher with the sensor(s), antenna(s), and lumen(s) taught by Mauge in order to measure and transmit pressure.
Regarding claims 3 and 4, the combination of Ramos, Christopher, and Mauge discloses the invention as claimed, see rejection supra, and Christopher further discloses that the solid retainer portion has a first end and a second end, and a first tapered portion at the first end and a second tapered portion at the second end, wherein the first tapered portion extends from the outer diameter on the tube to the maximum 
Regarding claim 7, the combination of Ramos, Christopher, and Mauge discloses the invention as claimed, see rejection supra, and Mauge further discloses a second lumen that includes one or more of the one or more sensors and the one or more antennas ([0011]; [0050]; [0054]).
Regarding claims 8 and 9, the combination of Ramos, Christopher, and Mauge discloses the invention as claimed, see rejection supra, and Mauge further discloses that the second lumen has a length and includes one antenna that is at least half or 90% of the length of the lumen (Figs. 1, 6; [0011]; [0043]-[0045]; [0050]; [0054]).
Regarding claims 10 and 11, the combination of Ramos, Christopher, and Mauge discloses the invention as claimed, see rejection supra, and Mauge further discloses that the antenna is in electrical contact with one or more sensors positioned on or in the catheter, wherein the antenna is physically connected to the one or more sensors ([0009]; [0040]-[0041]).
Regarding claim 12, the combination of Ramos, Christopher, and Mauge discloses the invention as claimed, see rejection supra, and Ramos further discloses a plurality of sensors ([0042]).
Regarding claim 13, the combination of Ramos, Christopher, and Mauge discloses the invention as claimed, see rejection supra, and further discloses that the one or more sensors are positioned at one or more of a distal end of the catheter, completely inside the lumen of the catheter, partially inside a second lumen of the 
Regarding claim 14, the combination of Ramos, Christopher, and Mauge discloses the invention as claimed, see rejection supra, and further discloses that the one or more sensors are configured to collect data of a patient, the data comprising one or more of fluid pressure inside of a bladder, fluid volume inside of the bladder, temperature inside of the bladder, acidity of urine, bacteria level and type in urine, chemical composition of urine, motion of the patient, location of the patient, and fluid flow when emptying the bladder (Ramos: [0006]; [0028]; Mauge: [0009]).
Regarding claim 15, the combination of Ramos, Christopher, and Mauge discloses the invention as claimed, see rejection supra, and Ramos further discloses that the one or more sensors are positioned in a bladder when the catheter is positioned in a lower urinary tract of a human male ([0025]; [0042]).
Regarding claims 21 and 22, the combination of Ramos, Christopher, and Mauge discloses the invention as claimed, see rejection supra, and Christopher further discloses that the solid retainer portion has a maximum cross-sectional area that is 2-3 or 2-4 times greater/larger than the first cross-sectional area (Fig. 11).
Regarding claim 23, the combination of Ramos, Christopher, and Mauge discloses the invention as claimed, see rejection supra, and further discloses a plurality of antennas (Ramos: [0028], [0043]; Mauge: [0009]).
Regarding claim 24, the combination of Ramos, Christopher, and Mauge discloses the invention as claimed, see rejection supra, but fails to expressly disclose that the compressive force is an amount from 3-5 lbs.  However, it would have been 
Regarding claim 25, the combination of Ramos, Christopher, and Mauge discloses the invention as claimed, see rejection supra, and further discloses one or more antennas, wherein each of the one or more antennas is configured to receive a communication from the one or more sensors and transmit the communication (Ramos: [0028], [0043]; Mauge: [0009], [0011], [0048]).

Claims 2, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramos, Christopher, and Mauge as applied to claim 1 above, and further in view of Tycast et al. (U.S. Pub. No. 2014/0148648 A1; hereinafter known as “Tycast”).
Regarding claim 2, the combination of Ramos, Christopher, and Mauge discloses the invention as claimed, see rejection supra, but fails to expressly disclose that the catheter has a length of 173-223 mm.  Tycast discloses a similar catheter (Abstract; Figs. 18, 19) comprising: a tube 16, a lumen, a distal end 14 with one or more openings 3 with an opening in communication with the lumen (Fig. 1; [0082]), a valve 24 that is operated to be in closed and open configurations, and a retainer portion 12 between the distal end and the proximal end, wherein the catheter has a length of 173-223 mm in order to appropriately fit a patient’s anatomy and physical condition ([0116]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ramos, Christopher, and Mauge with the catheter length taught by Tycast in order to appropriately fit a patient’s anatomy and physical condition.
Regarding claim 18, the combination of Ramos, Christopher, and Mauge discloses the invention as claimed, see rejection supra, but fails to expressly disclose that the solid retainer portion is comprised of silicone.  Tycast discloses a similar catheter (Abstract; Figs. 18, 19) comprising: a tube 16, a lumen, a distal end 14 with one or more openings in communication with the lumen, a proximal end 3 with an opening in communication with the lumen (Fig. 1; [0082]), a valve 24 that is operated to be in closed and open configurations, and a retainer portion 12 between the distal end and the proximal end (Fig. 3; [0089]; [0091]), wherein the retainer portion is comprised of silicone in order to provide a suitable biocompatible material that is resilient and pliable ([0084]; [0121]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ramos, Christopher, and Mauge so that the solid retainer portion is comprised of silicone, as taught by Tycast, in order to provide a suitable biocompatible material that is resilient and pliable.
16, a lumen, a distal end 14 with one or more openings in communication with the lumen, a proximal end 3 with an opening in communication with the lumen (Fig. 1; [0082]), a valve 24 that is operated to be in closed and open configurations ([0092]), a retainer portion 12 between the distal end and the proximal end, (Fig. 3; [0089]; [0091]), wherein the retainer portion is configured to have a maximum diameter of 0.3 mm to 8 mm when moved through a penile urethra of a patient in order to be able to be inserted depending on the anatomy of the patient ([0116]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ramos, Christopher, and Mauge with the compressed retainer portion size taught by Tycast in order to be able to be inserted depending on the anatomy of the patient.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ramos, Christopher, Mauge, and Tycast with the maximum diameter of 4-15 mm if positioned in the bulbar urethra of the patient because this could have been discovered by routine experimentation.  See MPEP 2144.05(II).  The determination of the optimum or workable range for the maximum diameter of the solid retainer portion in the expanded condition would have been routine experimentation/optimization based upon the .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ramos, Christopher, and Mauge as applied to claim 1 above, and further in view of McMichael et al. (U.S. Pub. No. 2004/0106899 A1; hereinafter known as “McMichael”).  The combination of Ramos, Christopher, and Mauge discloses the invention as claimed, see rejection supra, but fails to expressly disclose that the solid retainer portion has a hardness of an amount from 1-40 Shore A.  McMichael discloses a similar catheter 210 (Abstract; Figs. 3-6) comprising: a tube 226, the tube having a wall with an outer surface, the outer surface having a first cross-sectional area, a lumen 256, a distal end 22 with one or more openings in communication with the lumen, and a proximal end 214 with an opening in communication with the lumen ([0035]-[0037]), a valve 264 that is operated to be in closed and open configurations ([0037]), and a retainer portion 218 between the distal end and the proximal end, the retainer portion having a maximum cross-sectional area at least twice as great as the first cross-sectional area (Fig. 6; [0038]), wherein the retainer portion has a hardness of an amount from 1-40 Shore A in order to provide a soft feel ([0052]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ramos, Christopher, and Mauge with the retainer portion hardness taught by McMichael in order to provide a soft feel.

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C. 103 have been fully considered and are persuasive in light of the amendments.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made, as detailed supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/THADDEUS B COX/Primary Examiner, Art Unit 3791